Dismissed and Opinion Filed November 4, 2015




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00434-CV

                     WORK IT OUT, LLC., Appellant
                                V.
    FEDERAL NATIONAL MORTGAGE ASSOCIATION A/K/A FANNIE MAE AS
       ASSIGNEE OF INTEREST FROM CITIMORTGAGE, INC., Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-09125

                              MEMORANDUM OPINION
                           Before Justices Bridges, Francis, and Myers
                                   Opinion by Justice Francis
       In this title dispute, Work It Out, LLC, appeals the trial court’s summary judgment

dismissing its claims against Federal National Mortgage Association. In three issues, appellant

complains the trial court erred in dismissing its claims.

       After appellant filed its brief, this Court notified it by letter that the brief was deficient

because it did not contain appropriate citations to the record as required by Texas Rules of

Appellate Procedure 38.1(d), (g), and (i). Appellant was given time to cure the deficiency. The

letter warned that failure to file a brief that complied with the appellate rules may result in

dismissal of the appeal. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).
       Thereafter, appellant filed what appears to be the exact brief as previously filed, again

without any citations to the 302-page clerk’s record, fourteen-page first supplemental clerk’s

record, or the 104-page second supplemental clerk’s record. Appellant’s brief is deficient under

our rules. Although given the opportunity to correct the deficiency, appellant failed to do so.

Accordingly, we dismiss the appeal. See id. 42.3(b), (c); 43.2(f); Bolling v. Farmers Branch

Indep. Sch. Dist., 315 S.W.3d 893, 897 (Tex. App.—Dallas 2010, no pet.); Newman v. Clark,

113 S.W.3d 622, 623 (Tex. App.—Dallas 2003, no pet.) (per curiam).



       140434F.P05

                                                    /Molly Francis/
                                                    MOLLY FRANCIS
                                                    JUSTICE




                                              –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

WORK IT OUT, LLC., Appellant                        On Appeal from the 191st Judicial District
                                                    Court, Dallas County, Texas
No. 05-14-00434-CV         V.                       Trial Court Cause No. DC-12-09125.
                                                    Opinion delivered by Justice Francis;
FEDERAL NATIONAL MORTGAGE                           Justices Bridges and Myers participating.
ASSOCIATION A/K/A FANNIE MAE, AS
ASSIGNEE OF INTEREST FROM
CITIMORTGAGE, INC., Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee Federal National Mortgage Association a/k/a Fannie Mae,
as assignee of interest from CitiMortgage, Inc. recover its costs of this appeal from appellant
Work It Out, LLC.


Judgment entered November 4, 2015.




                                              –3–